Citation Nr: 0830744	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-12 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1965 to 
October 1965.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision in which 
the RO, inter alia, denied service connection for bilateral 
hearing loss.  The veteran filed a notice of disagreement 
(NOD) in July 2003, and the RO issued a statement of the case 
(SOC) in March 2004.  In April 2004, the veteran filed a 
statement of continuing disagreement with the denial of 
service connection for bilateral hearing loss, which the RO 
accepted as a timely substantive appeal in lieu of a VA Form 
9 (Appeal to Board of Veterans' Appeals) as reflected in a 
July 2005 supplemental SSOC (SSOC).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Audiometric results on the veteran's entrance examination 
report revealed pre-existing bilateral hearing loss, and a 
physician's notation of defective hearing; with only a 
minimal decrease at 500 decibels, bilaterally, on separation 
examination; and the competent, probative evidence does not 
support a finding that there was a worsening of the 
underlying disorder in, or as a result of, service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306, 3.385 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO). Id; Pelegrini, 18 Vet. App. at 112.   See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In an August 2002 pre-rating letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claim, to include evidence in his possession.  The March 2003 
rating decision and the March 2004 SOC included the legal 
authority governing claims for service connection, to include 
providing the veteran with the requirements for establishing 
service connection on an aggravation basis.  Further, the May 
2004 SSOC and July 2005 SSOC reflect readjudication of the 
claim after issuance of the aforementioned documents.  Hence, 
the appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

While the claimant was not provided notice as to how 
disability ratings and effective dates are assigned (if 
service connection were granted), or the type of evidence 
that impacts these types of determinations, the RO's omission 
in this regard is not shown to prejudice the appellant.  
Because the Board's decision herein denies the veteran's 
claims for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA medical records, private hospital records from 
1978 to 1985, a private audiometric report conducted in May 
2004, an April 2004 opinion letter from the veteran's private 
physician, the report of a VA audiological examination 
conducted in March 2004, and the report of a March 2004 VA 
ear disease examination, which includes a VA opinion.  In 
addition, various written statements provided by the veteran, 
and his representative, on his behalf, are associated with 
the claims file. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110  (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).  Service connection 
may be established for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2007).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2008).  In this case, the September 1965 enlistment 
examination report indicates that the veteran had defective 
hearing, bilaterally, at that time.  In addition, based on 
the audiometric findings reported on his enlistment 
examination, at that time the veteran had hearing loss, 
bilaterally, for VA purposes, under 38 C.F.R. § 3.385 
(discussed below).  Thus, the veteran is not entitled to a 
presumption of sound condition in this case, because the 
disability for which the veteran is claiming service 
connection was noted at the time of examination, acceptance, 
and enrollment in service.  

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.306(a) (2007).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  See also Crowe v. Brown, 7 Vet. App. 238 (1994).  
 
For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2007). 

The Board notes that ratings for hearing loss are determined 
in accordance with the findings obtained by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  38 C.F.R. § 4.85, Diagnostic Code 
(DC) 6100 (2007).



Having determined that the veteran had preexisting bilateral 
hearing loss, the Board must now determine whether there had 
been any worsening of the disability during service, and if 
so, whether this worsening constitutes an increase in 
disability; i.e., aggravation.  To make this determination, 
the Board must consider the veteran's service treatment 
records as well as evidence developed after service.

Initially, the Board notes that veteran's DD214 shows that 
his medals included the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Combat Infantryman Badge.  The 
veteran's military occupational specialty (MOS) was armor and 
he served with an infantry unit.  The Board accepts as 
credible the veteran's assertion of noise exposure in service 
as consistent with his established combat service.  See 38 
C.F.R. § 1154(b) (West 2002).

The veteran's service treatment records (STRs) do not support 
a finding that there was an increase in his bilateral hearing 
loss during service.  

On service entrance examination in September 1965, 
audiometric testing revealed pure tone thresholds, in 
decibels, as follows (American Standards Association (ASA) 
units are converted to International Standards Organization 
(ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
35
45
LEFT
35
30
25
30
40

The examiner evaluated the veteran's ears as clinically 
abnormal, noting scarring in the right tympanic membrane  The 
examiner summarized the veteran's hearing defects, which 
included physical profiles of H-2, defective hearing in the 
left ear, and H-1, hearing in the right ear. On 
contemporaneous self-report the veteran noted that he had ear 
trouble, which he reported as ear infects at the age of 17.   

Service treatment records (STRs) reflect no complaints of or 
treatment for hearing loss in either ear during active 
service.  Furthermore, audiogram findings at the time of the 
veteran's October 1967 discharge examination actually showed 
an  improvement in the veteran's hearing at 4000 Hertz.  
Audiometric testing then revealed pure tone thresholds, in 
decibels, as follows (American Standards Association (ASA) 
units are converted to International Standards Organization 
(ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25 
        
20
-
20
LEFT
40
20
15
-
15

In addition, the examiner evaluated the veteran's ears as 
clinically normal with no hearing defect noted in either ear.  
On contemporaneous self-report, the veteran responded in the 
negative for having ear trouble.  

Post-service, the March 2004 VA audiological examination 
report reflects that the veteran reported significant machine 
gun and combat noise exposure during his military service in 
Vietnam.  He reported little to no occupational or 
recreational noise exposure post military, except for 
intermittent exposure to feed-mill type noise.  He denied 
accident or injury to his ears during service.  After 
service, he had five ear surgeries, which, after a review of 
the claims file, the VA audiologist noted were mastoid type 
surgeries for cholesteatomas in both ears.

Audiometric testing revealed pure tone decibel thresholds, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
65
85
90
LEFT
100
100
105
110+
110+

The veteran's speech discrimination score on the Maryland CNC 
word list was 96 percent in the right ear and 22 percent in 
the left ear.  The diagnosis was right, mild-to-profound 
mixed-type hearing loss and a left profound mixed-type 
hearing loss with intermittent tinnitus.  The VA audiologist 
opined that it was not likely that the veteran's current 
hearing loss was caused by an event, injury or disease in 
service on the basis that the conductive component of his 
hearing loss was most likely a result of his ear problems 
post-military and post-military surgical interventions of 
both ears.  

The March 2004 VA ear disease examination report reflects 
that the VA physician thoroughly reviewed the claims file and 
performed a comprehensive examination.   The veteran denied a 
history of recurrent ear infections as a child.  However, the 
examiner noted that on the veteran's September 1965 induction 
physical, the doctor wrote a history of occasional sore 
throat as well as an ear infection at age 17.  In addition, 
he noted that scarring of the right tympanic membrane and 
defective hearing was indicated on the veteran's induction 
physical.  The VA examiner acknowledged the veteran's 
exposure to combat noises in service.  He also noted that the 
veteran denied any treatment for recurrent ear infections, 
mastoid infections, or sinus infections in service, and that 
after reviewing the veteran's  STRs, he found no evidence of 
treatment for such infections.  The VA examiner further noted 
that at the veteran's October 1967 separation physical, he 
checked off "no" to ever having ear, nose, and throat 
trouble, and to hearing loss.  On separation physical 
examination, no abnormalities of his ears or tympanic 
membrane were described.  The examiner pointed out that his 
separation audiogram actually showed some improvement at 4000 
cycles, while noting that there was some minimal decrease in 
hearing at the 500 cycles.  

The VA examiner further noted that the veteran first reported 
having problems with his ears and hearing about 10 years 
after discharge, beginning with his right ear.  He underwent 
surgery  in 1979, and was diagnosed with right chronic otitis 
media with cholesteatoma.  He had a second surgery on his 
right ear in 1984 for similar diagnosis.  He first developed 
left ear hearing problems in 1985, and was admitted to the 
hospital with left otorrhea and decreased hearing in the left 
ear.  Examination at that time showed cholesteatoma, left 
ear, and an x-ray showed a sclerotic mastoid, left ear.  In 
June 1985, the veteran underwent a left tympanoplasty with 
mastoidectomy.  In 1990 and 1993, the veteran again underwent 
surgeries for left ear infections, and left chronic otitis 
media.   

The veteran stated that immediately after discharge he was 
employed doing forestry with no significant noise exposure.  
Then, he was employed with a company where he ran a feedmill, 
which involved a range of moderate to significant noise 
exposure with any hearing protection.  At other times, his 
job did not involve significant noise exposure.  He began to 
have problems with his right ear while working at the 
feedmill; however, he ended his employment there in 1979.  
Since 1979, he has worked in production, i.e. operating 
machinery, and has worn required hearing protection. 

At the present time, the veteran reported bilateral hearing 
loss.  He complained of prior drainage and pain from his 
ears..  The examiner noted that the veteran's private 
physician, Dr. Nurbhai, had apparently not reached any 
specific conclusion as to why the veteran has been subject to 
recurrent ear infections (otitis media) with cholesteatoma 
formation.  

The impression was recurrent otitis media, cholesteatoma, and 
mixed hearing loss, each, bilaterally.  The VA examiner 
discussed that the veteran's claims file was reviewed with an 
Ear, Nose, and Throat specialist.  He commented that most of 
the veteran's problems with his ears began 10 years after 
service and consists of recurrent infections with resultant 
cholesteatoma.  On discharge, the veteran had no evidence for 
significant hearing loss that would require amplification.  
In addition, the audiogram was not consistent with noise 
trauma.  There were some minor changes in his audiogram at 
low tones (500 cycles per second) and these losses were 
consistent with infection and cholesteatoma.  According to 
the induction history, the veteran did have a history of one 
ear infection at least prior to military service and had some 
thickening of the right tympanic membrane.  The examiner 
opined that it would appear that the problem with the ear 
infection antedated the veteran's military service.  The 
examiner furthered that there was no documentation that the 
veteran was treated for ear infection, sinusitis, or 
mastoiditis in service.  About 10 years after discharge the 
veteran began to again have problems with recurrent ear 
infections.  The examiner stated that he could not state why 
the veteran began to be subjected to recurrent ear infections 
beginning in 1978.  However, he opined that it was not as 
likely as not that this was secondary to the veteran's 
military service.  The VA examiner's final conclusion was 
that although the veteran does have a history of noise 
trauma, his hearing loss is secondary to recurrent infections 
that did not result from any event or illness that occurred 
while in the military.     

Considering the above-referenced evidence, the Board finds 
that the criteria for service connection for bilateral 
hearing loss have not been met.  While the evidence of record 
clearly establishes the veteran had bilateral  hearing loss 
noted upon military entrance examination; there is no 
persuasive evidence that his hearing loss increased in 
severity during service (so as to invoke the presumption of 
aggravation), nor is there persuasive evidence or opinion 
otherwise indicating that the veteran's hearing loss was 
aggravated, or permanently worsened, during or as a result of 
is active military service. 

In this regard, the Board notes absence of in-service 
complaints or treatment for hearing loss or ear infections.  
More importantly, the March 2004 VA ear disease examiner 
specifically concluded that the veteran's separation 
audiogram showed improvement at 4000 cycles, and that there 
was only a minor loss in his separation audiogram at low 
tones (500 cycles per second), which was not consistent with 
noise trauma.  The Board finds that the evidence of a minor 
loss at 500 cycles on the veteran's separation audiogram does 
not show that the veteran's pre-existing bilateral hearing 
loss worsened or increased during service.  In fact, 
consistent with the criteria for evaluating hearing loss 
disabilities under 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007), audiometric changes at 500 cycles are not considered 
in determining whether there has been an increase or 
worsening.  

Significantly, moreover, the VA ear disease examiner, who 
conceded that the veteran had a history of noise trauma in 
service, decisively opined that the veteran's bilateral 
hearing loss is secondary to recurrent infections that did 
not result from any event or illness that occurred while in 
the military.  Although not explicitly stated, the March 2004 
VA ear disease examiner comments tend to indicate that the  
worsening in the veteran's hearing loss is documented no 
earlier than 10 years after the veteran's discharge from 
service.  Essentially, in 1978, when he began experiencing an 
infection in the right ear, and subsequently in 1985, with 
reinfection in the left ear.  

The Board notes that the only medical opinion presented in 
support of the claim is from the veteran's private physician, 
M. E. Nurbhai, M.D.  Although Dr. M. E. Nurbhai has provided 
several letters, to include an April 2004 statement that the 
veteran's exposure to loud noises in the past, particularly 
in Vietnam, may be contributing to some of his hearing loss; 
the Board finds that Dr. Nurbhai's opinion is not persuasive.  
In this regard, not only is the April 2004 statement clearly 
speculative in nature, but Dr. Nurbhai did not provide a 
stated rationale for his opinion, to include identification 
of the evidence relied upon in reaching the conclusion 
expressed.  Medical opinions expressed in speculative 
language do not provide the degree of certainty required for 
medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127- 
28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).   
Significantly, moreover, there is no indication that the 
veteran's private physician reviewed the veteran's claims 
file, and no mention was made of the evidence showing a pre-
existing bilateral hearing loss disability on entrance 
examination.  The weight of a medical opinion is diminished 
where that opinion is ambivalent, based on an inaccurate 
factual premise, based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The Board does not doubt the sincerity of the veteran's 
belief that his current bilateral hearing loss is medically 
related to his military service.  However, to the extent that 
the veteran is attempting to establish that his underlying 
bilateral hearing loss actually worsened during service 
through his own assertions-and those advanced by his 
representative, family members, and fellow service members, 
on his behalf-such attempt must fail.   As indicated above, 
this claim turns on the medical matter of increase in 
severity and in-service aggravation-medical matters with the 
province trained medical professionals.  See Jones v. Brown, 
7 Vet. App. 134, 137-138 (1994).  As laypersons, none of the 
above -referenced  individuals is shown to possess 
appropriate medical training and expertise to competently 
render a probative (i.e., persuasive) opinion on a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, lay assertions in this regard 
have no probative value.

For the foregoing reasons, the claim for service connection 
for bilateral hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as competent, probative evidence simply 
does not support the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


